Kirby, J., (after stating the facts). It is contended that L. J. Walker was not a'necessary party to the suit, and that since she was not a .party to the suit at all the court erred in decreeing in her in effect a life interest in one-third of the rents of the land, and J. B. Frost trustee for her for the collection thereof, and ordering the lands sold subject to such interest. While this deed and contract were executed and delivered at the same time, and were in effect but one transaction, -creating, it may be, a life estate in the possession of a part of the lands, and one-third of the rents derived from all of them, as effectually perhaps as if a .reservation thereof had been contained in the deed, still it was not proper to adjudicate the rights-of said L. J. Walker, who was not a party to the suit, for she could not have been bound nor her rights affected by any decree made. If she had 'asked to be made a party, it -could have been done, since she had or claimed an interest in the land and was a proper party. If she had been a necessary party, the court could and should have had her brought in as the statute requires, but, since the court could determine the controversy between the parties before it without prejudice to her rights, she was not a necessary party, and, not being before the court, it was error to attempt to adjudicate her rights, which might have been greater or less in fact and other than as shown by said contract. The judgment creditor was only entitled to subject the interest .of its debtor in the lands to the payment of its debt, and the purchaser at* the sale could not acquire any other or greater interest than that owned and held by him at the time, and such sale could in no wise have affected the rights of L. J. Walker in and to said lands, she not having been a party to the suit. For the* errors indicated the decree is reversed, and the case remanded, with directions to enter a decree not inconsistent with this opinion.